 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlumenfeld Theatres Circuit, a partnership; Blumen-feld Enterprises, a Division of Cinerama, Inc.; Rox-ie Oakland Theatre, a partnership and TheatricalJanitors Union, Local 121, Service Employees In-ternational Union; International Alliance of Theat-rical Stage Employees, Local 169. Case 32 CA-593(formerly 20-CA 13540)January 25, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn September 20, 1978, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, Respondents filed excep-tions and a supporting brief, the Charging Party fileda response, and the General Counsel filed an answerand a brief in support of the Administrative LawJudge's Decision.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order.I Respondents moved that General Counsel's answering brief not be re-ceived. filed, or considered because it allegedly did not comply with theBoard's Rules and Regulations. Sec. 102,46(d). Attached to General Coun-sel's answering brief was a copy of his bnef to the Administrative LawJudge which specified the pages of the record and authorities on which herelied. Therefore, we hereby deny Respondent's motion.2 Respondents have excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products. Inc.. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.In affirming the finding that BTC and Roxie Partnership are a singleemployer, we additionally rely on the facts that (I) when Nathan Blumen-feld received Local 169's October 4. 1978. letter regarding the reopenedRoxie Theatre, he did not consult his nephew Allan Blumenfeld but insteadsent the letter to Respondents' common attorney because, according to Na-than, "I handle all the labor relations for Cinerama Theatres. Allan is notfamiliar with the labor relations. So I left it up to my self-judgment. Any-thing in regard to labor ... I didn't think it was necessary [to discuss it withAllan]": Nathan's response to a letter from Local 121 was similar: (2) ac-cording to Nathan. when he and controlling partner Joseph Blumenfeld areabsent. Allan runs the office from which the various Blumenfeld businessesare operated: (3) the sixth partnership amendment for BTC reveals thatAllan will own a controlling insterest in BTC if he survives the other part-ners: (4) the "hiring" of a new staff for the reopened Roxic consisted ofmoving the employees and management from the just-closed BlumenfeldEnterprises' T & D Theatre: and (5) even prior to the closing. Nathan.rather than Joseph's son Robert Blumenfeld. handled all personnel mattersregarding employees represented b a union240 NLRB No. 31ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, Blumenfeld TheatresCircuit, a partnership, and Roxie Oakland Theatre, apartnership, Oakland, California, their officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THE,NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargainwith International Alliance of Theatrical StageEmployees, Local 169, as the exclusive collec-tive-bargaining representative of our employeesemployed at the Roxie Oakland Theatre in thefollowing unit:All projectionists employed by the employer-members of San Francisco Theatre EmployersAssociation, excluding all other employees in-cluding guards and supervisors as defined inthe Act.WE WILL NOT refuse to recognize and bargainwith Theatrical Janitors Union, Local 121, Ser-vice Employees International Union, as the ex-clusive collective-bargaining representative ofour employees employed at the Roxie OaklandTheatre in the following unit:All janitorial employees employed by the em-ployer-members of East Bay Theatre Associa-tion, excluding all other employees includingguards and supervisors as defined in the Act.WE WILL NOT repudiate our outstanding col-lective-bargaining contracts with those Unions,refuse to honor the terms and conditions ofthose contracts, withdraw recognition from saidUnions, unilaterally modify the terms and con-ditions of employment of employees in said bar-gaining units during the term of those contracts.fail to notify said Unions concerning the tempo-rary closing and the reopening of said theater, orrefuse to bargain with said Unions concerningthe effects of such closing and the subsequentreopening on bargaining unit employees. BLUMENFELD TH EATRES CI RCUIT207WE WILL NOT discharge or otherwise discrimi-nate against any employee in order to avoid ourbargaining or contractual obligations with saidUnions, or because of the union membership ofthat employee.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed them in Section 7 of theAct.WE WILL. upon request, recognize and bargaincollectively with International Alliance of The-atrical Stage Employees, Local 169, and Theatri-cal Janitors Union, Local 121, Service Employ-ees International Union, as the exclusivebargaining representatives of our employees em-ployed at the Roxie Oakland Theatre in the re-spective bargaining units set forth above.WE WILL honor and abide by our outstandingcollective-bargaining contracts with saidUnions.WE WILL offer the employees in those bargain-ing units who were discharged when the RoxieOakland Theatre closed on September 6, 1977,immediate and full reinstatement to their formerjobs, or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or any other rights or privilegespreviously enjoyed.WE WILt. make whole, with interest, the em-ployees in those bargaining units who were dis-charged when the Roxie Oakland Theatre closedon September 6, 1977, for any loss of earningsand other benefits they' may have suffered be-cause of the discrimination we inflicted uponthem.WE WILL make whole, with interest, those em-ployees who were hired in said bargaining unitsafter the Roxie Oakland Theatre reopened onSeptember 28. 1977, for any losses that they mayhave suffered by reason of our failure and refus-al to honor the collective-bargaining agree-ments, including all contributions the Unionswould have received in accordance with thoseagreements.BLUMENFELD THEAt RES CIR(IUII,. APARTNERSHIPRoxIE OAKLAND THEATRE. A PARTNERSHIPDECISIONSTATEMENT OF THE CASERICHARD D TAPLITZ. Administrative Law Judge: Thiscase was heard at Oakland, California, on April 26, 27. and28. 1978. The charge and first amended charge were filedrespectively, on December 5, 1977. and January 9, 1978, byTheatrical Janitors Union, Local 121, Service EmployeesInternational Union herein called Janitors Local 121). andInternational Alliance of Theatrical Stage Employees, Lo-cal 169 (herein called Projectionists Local 169 and hereinjointly called the Unions). The complaint, which issued onFebruary 23, 1978, alleges that Blumenfeld Theatres Cir-cuit, a partnership (herein called BTC). Blumenfeld En-terprises, a Division of Cinerama, Inc.2(herein called BE).and Roxie Oakland Theatre, a partnership (herein calledthe Roxie Partnership), violated Section 8(a)( 1). (3), and (5)of the National Labor Relations Act. as amended.IssuesThe primary issues are:I. Whether BTC, BE, and the Roxie Partnership (hereinsometimes referred to jointly as Respondents) are a singleemployer.2. Whether the Respondents violated the Act by refus-ing to recognize and bargain with the Unions, by closingdown the Roxie Oakland Theatre (herein called the RoxieTheatre) and by discharging the employees of that theatre,by refusing to honor their collective-bargaining contractswith the Unions, and by reopening the theatre without re-calling its former employees.All parties were given full opportunity to participate, toproduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were timely filed on behalfof the General Counsel and the Respondent. A late-filedbrief submitted by the Charging Party has been rejectedand will not be considered.Upon the entire record of the case 3 and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI THE BUSINESS OF RESPONDENTSBTC is a partnership existing by virtue of the laws ofCalifornia, with an office and principal place of business inSan Francisco, California, where it is engaged in the man-agement of various movie theaters in northern California.During the past year BTC performed services valued inexcess of $50,000 for customers within the State of Califor-nia, which customers themselves met one of the Board'sjurisdictional standards other than the indirect flow or in-direct outflow standard. The complaint alleges, the answeras amended admits, and I find that BTC is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.I he legal name of that entll5is Blumenfeld Iheatres It des businessunder the name of Blumenfeld heaires Circuit.' The legal name of that entity is Rlumenfeld Enterprises. It has at timesused Blumenfeld Enterprises. a Division of Clnerama. Inc.. as a logo ofidennflcatlionErrors in the transcript have been noted and correctedBL U M E NFELD THEATRES CIRC UIT 207~~~~~~~~~~~~~~~~~~~~~~~~~ 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Roxie Partnership is a limited partnership existingby virtue of the laws of California. It owns and operatesthe Roxie Theatre at 519-17th Street. Oakland, California.The complaint does not allege, nor has the General Coun-sel offered evidence to prove that the Roxie Partnershipindividually meets the Board's jurisdictional standards.The complaint does allege that the Roxie Partnership is asingle employer with BTC and BE. Though BE is named inthe complaint as part of the single employer, the GeneralCounsel states in his brief that he seeks no remedy againstBE.II. I I.ABOR ORGANIZAIIONS INVOLVEDThe complaint alleges, the answer as amended admits,and I find that the Unions are labor organizations withinthe meaning of Section 2(5) of the Act.111 liit ALLEGED NFAIR LABOR PRACTIC(ESA. IntroductionFor many years, the projectionists employed at the Rox-ie Theatre were represented by Projectionists Local 169and were covered by a collective-bargaining agreement.The janitors were represented by Janitors Union Local 121and also were covered by a collective-bargaining agree-ment. On September 6, 1977, the Roxie Theatre was closedand all of the employees employed there were discharged.The closing took place without any bargaining with theUnions. On September 28, 1977, the theater reopened withall new employees, none of whom belonged to either union.The collective-bargaining contracts are no longer honored.and the Unions are not recognized as the collective-bar-gaining agent of the employees.Much of the testimony in this case went to questionsrelating to the ownership, leasehold interests, and manage-ment of the Roxie Theatre. For purposes of introduction.the general outline is as follows: The Roxie Partnershipowns the building in which the Roxie Theatre is located.The Roxie Partnership leased the building to Cinerama ofNorthern California, Inc. (herein called Cinerama). a pub-licly held corporation that is national in scope. The leaseagreement contained provisions referring to a basic agree-ment between Cinerama and Joseph Blumenfeld, underwhich Joseph Blumenfeld or his designate was to operatetheatres for Cinerama. That operation included all laborrelations matters. Joseph Blumenfeld's designate was BTC.Cinerama ordered the closing of the Roxie Theatre and onSeptember 6, 1977, BTC discontinued its operation of thetheatre. On October 28, 1977, the Roxie Partnership, whichowned the building, reopened the theatre. As is detailedbelow, there were a great number of interconnections be-tween the Roxie Partnership, Cinerama, and BTC. AllanBlumenfeld is the only general partner in the Roxie Part-nership and, as such, he has sole managerial responsibility.Allan Blumenfeld is also a partner in BTC. He is a son ofJoseph Blumenfeld, the principal partner in BTC. NathanBlumenfeld, who is a partner in BTC, and the brother ofJoseph Blumenfeld. is in charge of all labor relations mat-ters for BTC. He was responsible for the collective-bar-gaining contracts covering the projectionists and janitors atthe Roxie Theatre. Robert Blumenfeld is the brother ofAllan and the son of Joseph Blumenfeld. Hie has his officeat the BTC headquarters but until sometime after Septem-ber 6, 1977, he was, according to his testimony, employedby Cinerama to watch over the management of the RoxieTheatre. He reported both to Cinerama and to BTC. De-tails of these and other interconnections are set forth be-low.B. The Entities InvolvedI. BTCIn 1945, four brothers, Joseph, Abe, Nathan, and JackBlumenfeld, entered into a partnership agreement underwhich the partnership was to be conducted under the nameBlumenfeld Theatres.4The partners generally refer to thepartnership as the Blumenfeld Theatres Circuit and some-times as the Blumenfeld Theatre Company. The partner-ship is referred to herein as BTC to avoid confusion be-tween the Blumenfeld Theatres partnership and theaterst:lat members of the Blumenfeld family operate.Under the original partnership agreement, Joseph Blu-menfeld held a 70-percent interest in the share of profits.Abe Blumenfeld a 20-percent interest, and Nathan andJack Blumenfeld each a 5-percent interest. The agreementprovided that Joe Blumenfeld would be the general manag-er of the partnership and that the remaining partnerswould discharge the duties and responsibilities assigned tothem by him. In the years following the advent of the part-nership, Abe and Jack Blumenfeld died and there were anumber of amendments to the partnership agreement. Atthe times material herein, there were three partners. Jo-seph, Nathan, and Allan Blumenfeld. Allan is the son ofJoseph Blumenfeld. Joseph's interest in the share of profitsof the partnership is 52-1./2 percent, Nathan's 23-3/4 per-cent, and Allan's 23-3/4 percent. The seventh amendmentto the articles of copartnership provides in part that, on thedeath of Joseph, two-fifths of his interest is to go to his sonXllan and that, on the death of Nathan, one-fourth of hisinterest will go to his nephew, Allan. Nathan credibly testi-fied that Joseph Blumenfeld is the real boss and overseeseverything.BTC administers and manages a large number of theat-ers and other properties. Its offices are at 1521 SutterStreet, San Francisco, (herein called the Blumenfeld Build-ing), a building that it owns. That building is identified bya sign saying "Blumenfeld Enterprises." Nathan Blumen-feld testified that the sign was merely a logo of identifica-tion.5Joseph, Nathan, and Allan Blumenfeld maintain theiroffices at the Blumenfeld Building. Joseph is the managingpartner and overall head of BTC. Nathan has a number ofthe pai Itnership agleem enl pro, ides that the partners v il mutuall co-operate. one with the other. in the management and adminlstrallon ofsuch nlion picture theat;res and other places of allusement as thes ma,pro,,ure the right to 3admnister and manage fromn time to time t)etails concerning he Blumenfeld Enterprises partnership are discussedbelow BLUMENFELD THEATRES CIRCUIT209duties, including those relating to labor relations for thetheaters that BTC manages. Allan is responsible for build-ing repairs and insurance coverage. He is also the officemanager and supervises the bookkeeping and accountingwork for BTC.2. The Roxie PartnershipBefore 1965, Alameda County Properties, Inc., ownedthe Roxie Theatre. In 1965 the stockholders in that corpo-ration formed a limited partnership to take over the owner-ship of the theater. The shares in the partnership are asfollows: Allan Blumenfeld (who is also a partner in BTCand the eldest son of Joseph), 5-2/3 percent; Joan Blumen-feld Werner (Allan's sister), 5-1/2 percent: A. Blumenfeldand Edward M. Donner, Jr., as trustees for Carol Blumen-feld Baer (Allan's sister),65-1/2 percent; Gordon Blumen-feld (Abe Blumenfeld's son and Allan's cousin), 8-1/3 per-cent; Ann Corin (Abe Blumenfeld's daughter and Allan'scousin), 8-1/3 percent; and 16-2/3 percent each to WilliamLaws, Linda McCulloch, Michael John McNerny, andCalista Lacey (none of whom are members of the Blumen-feld family). All the partners except for Allan Blumenfeldare limited partners. Allan Blumenfeld is the general part-ner and, pursuant to the limited partnership agreement, heis in charge of all activities and operations of the partner-ship. The partnership agreement provides that the partner-ship was formed "for the purpose of engaging in the jointventure of owning, operating, and leasing" the Roxie The-atre.The certificate of limited partnership doing business un-der the fictitious name of Roxie Oakland Theatre filed bythe Roxie Partnership states that the location of the princi-pal place of business of the partnership is to be at 1521Sutter Street, San Francisco, which is the BlumenfeldBuilding. The general partner, Allan Blumenfeld, main-tains his office there but the Roxie Partnership does notpay any money to BTC to house him there.Until September 28, 1977, when the Roxie Partnershipbegan operating the Roxie Theatre, the partnership derivedall its income from leasing the theatre to other entities.3. CineramaCinerama is one of the entities that leased the RoxieTheatre from the Roxie Partnership. Business relations be-tween Cinerama and the various Blumenfeld interests arediscussed below.Cinerama is a publicly held, nationally listed corporationwith extensive theater interests. None of the Blumenfeldfamily are officers of Cinerama and none hold an owner-ship interest in it. However, two Blumenfelds at one timeworked for Cinerama. Max Blumenfeld (the son of NathanBlumenfeld and the cousin of Allan) handled advertisingfor Cinerama. His services were terminated by Cinerama.Robert Blumenfeld (the son of Joseph Blumenfeld and theyounger brother of Allan) was employed by Cineramaprior to the close of the Roxie Theatre as a field supervisor.6 This name appears as Carol B. Feher in parts lof the record.Robert was in charge of hiring managers and checkingtheir operations. Though he was an employee of Cinerama,he reported both to Cinerama and his father, Joseph Blu-menfeld, at BTC. He has maintained an office at BTCheadquarters in the Blumenfeld Building since 1972 or1973. Robert Blumenfeld credibly testified that he was un-der Joseph Blumenfeld and representatives of Cineramawith regard to the management of the Roxie Theatre.When he had any problems involving a union, he called hisuncle. Nathan Blumenfeld, who is a partner in BTC. Na-than was responsible for all labor relations for the RoxieTheatre as well as the other theaters managed by BTC.BTC maintained a checking account on behalf of Cinera-ma, and Allan Blumenfeld as well as others were author-ized to sign checks on that account. Robert Blumenfeldwas discharged by Cinerama after the theater closed onSeptember 6, 1977. He is presently an employee of BTC.where he oversees the operations of BTC's San Franciscotheaters.4. BEBE is a partnership consisting of the following interests:Joseph Blumenfeld, 27.68 percent: the estate of MarjorieBlumenfeld, 27.68 percent; a trust under the will of MaryPlumenfeld, 8.93 percent; the estate of A. Blumenfeld, 8.93percent; and K. Laws, 26.73 percent.7BE is managed byJoseph Blumenfeld. At one time BE was a corporation.The corporation was dissolved and a partnership wasformed. At the present time, BE owns certain bowling al-leys but does not own any theaters. BE had owned the T &D Theatre in Oakland. In September 1977, that theater wassold to the Oakland Redevelopment Agency. Prior to 1975,the theater was managed by BTC, and Nathan Blumenfeldhandled all labor problems. T & D had a collective-bar-gaining agreement with Projectionists Local 169. In 1975the theater was leased to Michael Weldon. Weldon wentbankrupt and abandoned the theater. Thereafter, the the-ater was managed by Allan and Robert Blumenfeld forBE. The employees of T & D were not covered at that timety any collective-bargaining agreement. Earl Gibbs wasthe resident manager of the T & D for BE.While Allan and Robert Blumenfeld were managing theT & D Theatre, there was an interchange of equipmentbetween the T & D Theatre and the Roxie Theatre. At thattime. Allan Blumenfeld was the general partner in chargeof the Roxie Theatre. In February 1976, two projectorheads worth about $2,000 each were taken from the T & DTheatre and moved to the Roxie Theatre. Two projectorheads of much less value were taken from the Roxie The-atre and put into the T & D Theatre. The RCA soundtechnician who did the work was paid by two checks. Oneof them was on a Roxie Theatre-I account and had thenotation "share Blumenfeld Enterprises number 1663, forT & D." The other was on a Blumenfeld Enterprises ac-count and had the notation "Share Roxie no. 1260." Theequipment was removed from the T & D upon the instruc-tions of Robert Blumenfeld.K I iah I, the mother f 'W R I :su,. ush h: i lntcres{ in th Ricpa rnershlpBLUMENFELD THEATRES CIRCUIT 209 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint alleges one of tile Respondents to be Blu-menfeld Enterprises, a Division of Cinerama Inc. NathanBlumenfeld, allegedly on behalf of BTC, has correspondedwith Janitors Local 121 on stationery that carried the head-ing "Blumenfeld Enterprises, a Division of Cinerama The-atres, Inc., of California." Robert Blumenfeld, allegedly onbehalf of Cinerama, posted a notice dated April 22, 1977,at the Roxie Theatre notifying the employees of the pro-spective close of the theater. That notice was on the sameletterhead. Those letterheads listed the address as the Blu-menfeld Building. In addition, various contracts and otherdocuments had been signed by Blumenfeld Enterprises as adivision of Cinerama, Inc., of California. Nathan Blumen-feld credibly testified that no such entity in fact exists andthat the name was in effect used as a logo for other entities.General Counsel stated in its brief:It is the General Counsel's position that Cinerama, assuch, is not a necessary party to this proceeding, as ithad no employing presence with respect to the RoxieTheatre apart from BTC, ROT or Blumenfeld Enter-prises. Accordingly, the designation "A Division ofCinerama, Inc." is unnecessary for remedial purposes,nor is a remedial order sought against Blumenfeld En-terprises, the partnership.C. Transactions Between the Roxie Partnership, BTC, andCinerama Concerning the Roxie TheatreI. The leasehold arrangementsLeasehold arrangements concerning members of theBlumenfeld family and the Roxie Theatre go back at leastto 1941. On July 1, 1941, Alameda County Realty Compa-ny (which consisted of Joseph and Abe Blumenfeld as trus-tees, Elwood and Clarence Laws as trustees, Calista Mc-Nerney Lacey and Michael McNerney) leased the RoxieTheatre to Alameda County Theatres (which consisted ofDennis McNerney, Clarence Laws, and Joseph and AbeBlumenfeld). On June 7, 1945, Alameda County RealtyCompany assigned its interest to Alameda County Proper-ties, Inc. On June 23, 1965, Alameda County Properties,Inc., was dissolved and on the same date the Roxie Part-nership was formed and succeeded to the interest ofAlameda County Properties, Inc., as lessor. On August ,1945, Alameda County Theatres assigned its interest as les-see to Blumenfeld Enterprises, Inc. The original term of thelease was for 15 years beginning July I, 1941. The lease wasextended on May 16, 1956, for an additional 5 years begin-ning July 1, 1956, with an option to Blumenfeld Enterpris-es, Inc., to extend the term for an additional 10 years fromand after June 30, 1961. Blumenfeld Enterprises, Inc., exer-cised the option and the lease was extended until June 30,1971, with lessee having the option to renew the lease for 9successive 5-year periods. Effective September 1, 1968,Blumenfeld Enterprises. Inc., assigned its interest in thelease to Jupiter Productions, Inc. Jupiter Productions, Inc.,is a subsidiary of Cinerama and Cinerama was substitutedfor Jupiter on the lease in 1970. Also effective September I.1968, the Roxie Partnership as lessor and Jupiter Produc-tions, Inc., as lessee entered into an amended lease for theRoxie Theatre. Allan Blumenfeld executed that amend-ment as general partner for the Roxie Partnership. Theterm of the amended lease was from September 1, 1968,through August 31, 1978, with a rental of $2,000 permonth. It provided that rent was payable at the office ofBlumenfeld Enterprises, Inc., in San Francisco. The leaseprovided: "As to the contracts and agreements listed onExhibit 'B' Lessee agrees to perform all obligations whichwould otherwise be performed by Lessor under the termsthereof on or after September 1. 1968 ...." Exhibit B onthe lease lists the August 15, 1968, to August 14, 1972,contract with Projectionists Local 169 as well as the Octo-ber 20, 1968, to February 14, 1973, contract with JanitorsLocal 121.The lease provided:Lessor does hereby irrevocably designate and ap-point JOSEPH BLUMENFELD and ABE BLU-MENFELD, or either of them, as their true and lawfulattorney in fact to modify, amend or alter this agree-ment or any provisions hereof in any respect whatso-ever except as to the rental to be paid by Lessee here-under and to receive on behalf of Lessor any and allnotices, receipts or other documents required to besent by Lessee or which may be sent pursuant to theterms hereof. Concurrently herewith Lessor shall exe-cute any and all necessary written powers of attorneyso as to carry out the intent and purpose hereof. Thepowers granted hereunder are powers coupled with aninterest. In entering into this lease, Lessee is relyingupon this provision as part of the material consider-ation hereof.The lease also referred to a certain Basic Agreement exe-cuted concurrently herewith by and between Lessee, on theone hand, and certain other Parties including Lessor, onthe other hand," and provided that the "booking compa-ny" mentioned in that basic agreement may pay the rentfrom the gross receipts of the theater.2. The basic agreementThough the lease of September 1, 1968, stated that thebasic agreement was entered into simultaneously with thatlease, and that basic agreement is effective by its terms onthat date, it purports on its face to be entered into onMarch 31, 1969.8 The basic agreement is between Cinera-ma (as well as Jupiter Productions, Inc., its wholly ownedsubsidiary), Joseph and Abe Blumenfeld and BlumenfeldEnterprises, Inc., and other persons. It is a wide-rangingagreement covering relationships between Cinerama andmembers of the Blumenfeld family as well as others withregard to the sale, leasing, and management of variousproperties. Allan Blumenfeld is one of the many signato-ries. He signed on behalf of Blumenfeld Enterprises, Inc.,Sacramento Realty Co., and the Roxie Partnership. Theagreement specifically lists the Roxie Theatre as one of theenterprises involved and has language paralleling that setforth in the September , 1968, lease. It also lists the out-It .appears that a prior agreement had been entered Into on September 2.1968. and the basic agreement is a more detailed contract. BLUMENFELD THEATRES CIRCUIT211standing contracts with Projectionists Local 169 and Jani-tors Local 121. Under a cluase entitled "operation." thecontract provides as follows:JUPITER agrees to employ (as of the effective date) acompany ("Booking Company"), controlled by JO-SEPH BLUMENFELD. to buy and book motion pic-tures for the Theatres and to employ all personnel nec-essary to manage and operate all of the Theatres, astheatres only. The Booking Company shall employ, atits sole cost and expense, all home office supervisorypersonnel necessary for the operation of the Theatres,including but not limited to a general manager, filmbuyer, bookers, accounting personnel and all othernecessary home office personnel.... The BookingCompany shall be responsible for its own home officeexpense (i.e., rent, utilities, insurance and other expen-ses), but shall employ, at the expense of JUPITER allzone or district managers, theatre managers and othertheatre operating personnel. The operations of theBooking Company shall be under the personal super-vision of JOSEPH BLUMENFELD, whose servicesare agreed by all of the parties hereto to be unique andof special nature and intellectual character.The term of the management agreement was for 10 years.The contract provided that the "booking company" was toreceive 6 percent of the gross box office receipts after de-ducting admission taxes from all of the theaters maintainedand operated by the "booking company" for the benefit ofCinerama or Jupiter.The "booking company" controlled by Joseph Blumen-feld under the basic agreement was and is BTC.3. The operation of the Roxie TheatrePursuant to the basic agreement, BTC operated the Rox-ie Theatre. Robert Blumenfeld. though he considered him-self an employee of Cinerama, was responsible to bothCinerama and BTC. In addition to reporting to Cinerama,he reported to his father, Joseph Blumenfeld. His officewas at the Blumenfeld Building. He testified that he wasCinerama's fieldman and that he had been hired to makesure the theatres were well run. He did not handle anylabor relations matters, as those functions were performedby Nathan Blumenfeld of BTC. Robert Blumenfeld testi-fied that, in his opinion, the projectionists and janitors atthe Roxie Theatre were employees of Cinerama. However,Respondents admit in their answer, and I find, that theRoxie Theatre was operated prior to its closing by certainemployees of BTC pursuant to a management contractwith Cinerama.BTC performed all the administrative functions for theRoxie Theatre, including the processing of payroll checksfrom a "Cinerama account." Booking functions were per-formed by an employee who worked in the BTC office andwas paid by BTC through the Cinerama account. Thoughthe status of that employee as well as that of Robert Blu-menfeld is, at best, ambiguous. the basic agreement is quitespecific and provides that the booking company will "em-ploy all personnel necessary to manage and operate" thetheater. It also provides "the Booking Company shall em-ploy, at its sole cost and expense, all home office superviso-ry personnel necessary for the operation of the Theatres,including but not limited to a general manager, film buyer,bookers, accounting personnel and all other necessaryhome office personnel." The basic agreement states thatthe booking company "shall employ, at the expense of Ju-piter all zone or district managers, theatre managers andother theatre operating personnel." Onsite managers hiredand fired employees and handled day-to-day supervision.Robert Blumenfeld hired the managers.4. The collective-bargaining agreementsBTC is a member of the San Francisco Theatre Em-ployers Association, a group that engages in collective bar-gaining with Projectionists Local 169 and a number ofother projectionist locals. Cinerama is a member of theEast Bay Theatre Association, a group that bargains withJanitors Local 121. For many years Nathan Blumenfeldhas actively engaged in bargaining with the Unions and anumber of successive collective-bargaining agreementshave been signed covering employees of the Roxie Theatre.a. Projectionists Local 169By letter dated May 12, 1972, Nathan Blumenfeld au-tlorized the San Francisco Theatre Employers Associationto represent the Roxie in bargaining with the NorthernCalifornia State Association of IATSE Locals (which in-cluded Projectionists Local 169). That letter indicated thatNathan Blumenfeld was to be one of the bargaining repre-sentatives of the Theatre Employers Association. Hesigned the letter "Blumenfeld Ent. and Cinerama of No.Cal. Inc." Nathan Blumenfeld also participated in the bar-gaining that led to a collective-bargaining agreement nego-tiated between San Francisco Theatre Employers Associa-tion and Northern California State Association of IATSELocals effective from August 15, 1972, to August 14, 1976.The contract showed the employer to be "Blumenfeld The-atres, Division of Cinerama Inc. of California." NathanBlumenfeld signed one part of the agreement as "agent";or "Cinerama Inc. of Cal," another part as "Cinerama Inc.of Cal. Blumenfeld Theatres, and Blumenfeld agent" andyet another part as "Cinerama Inc. of Cal." A separatecontract with the same effective dates between the RoxieTheatre and Projectionists Local 169 was signed by Na-than Blumenfeld on March 7, 1973. He signed that agree-ment under the caption "For the employer." The contractnames the employer as the Roxie Theatre. Nathan Blu-menfeld also participated in the negotiation of the 1976contract which is effective from August 15. 1976, to No-vember 15, 1980. The contract is between the San Francis-co Theatre Employers Association and the Northern Cali-fornia State Association of IATSE Locals. At thecommencement of negotiations the Employer's Associa-tion gave the Union Association a list of members. TheRoxie was listed under the heading "Cinerama." The cur-rent contract was executed on December 15, 1976, by theSan Francisco Theatre Employers Association on behalf ofits members. An appendix to the contract lists the Roxie asa Cinerama theatre covered by the agreement.BLUMENFELD THEATRES CIRCUIT 211 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe agreement by its terms covers "all employees of op-erating or projection rooms and operators of apparatusand connections appertaining thereto" within the jurisdic-tion of the Projectionists Union.9The payroll records for the Roxie Theatre show that forthe week preceding the theatre's close on September 6,1977, three projectionists were employed. They were How-ard Bunting, William P. Evarts, and Michael Swanson.None of those employees were reemployed after the theatrereopened.b. Janitors Local 121Janitors Local 121 has represented the janitorial employ-ees at the Roxie Theatre for at least 33 years. On a numberof occasions Nathan Blumenfeld wrote to Janitors Local121 on the letterhead of "Blumenfeld Enterprises, A Divi-sion of Cinerama Theatres of California" on matters re-lated to union relations. The current collective-bargainingagreement is effective from August 15, 1976, until August14, 1979. It is between the East Bay Theatre Association ofwhich Cinerama is a member and Janitors Local 121.Among the covered theatres listed in an appendix, theRoxie Theatre is shown under the title "Blumenfeld." Therecognition clause of the contract provides that the Unionis recognized as the sole collective-bargaining agent for alljanitors employed in the theatres listed in the appendixwhich are within the geographical jurisdiction of JanitorsLocal 121.'0The records of the Roxie Theatre show that during theweek preceding the close of September 6, 1977, one personwas employed as a janitor. He was Alfred Freitas. " Freitaswas discharged on September 6, 1977, and was not thereaf-ter rehired.5. The close of the Roxie TheatreShortly before August 22, 1977, Fred Minsky, an officialof Cinerama, called Robert Blumenfeld on the telephoneand told him to take whatever steps were necessary to closethe Roxie Theatre, because Cinerama no longer desired tooperate it. As is set forth above, Robert Blumenfeld wasresponsible both to Cinerama and BTC. Robert Blumen-feld, while he was at his office at the Blumenfeld Building,dictated a letter to his secretary that read:As alleged in the complaint. I find that the following unit is appropriatefor the purpose of collective bargaining within the meaning of Sec. 9(b) ofthe Act:All projectionists employed by the employer-members of San Francis-co Theatre Employers Association. excluding all other employees in-cluding guards and supervisors as defined in the Act.10 As alleged in the complaint. I find that the following unit is appropriatefor the purpose of collective bargaining within the meaning of Sec. 9(b) ofthe Act:All janitorial employees employed by the employer-members of FastBay Theatre Association, excluding all other employees includingguards and supervisors as defined in the Act.1 Though only one Janitor was employed by Roxie Theatre, he waS notemployed in a one-person unit. The bargaining unit consisted of all janitlrl-al employees employed by the employer-members of East Ba'y Theatre As-socialion.Blumenfeld EnterprisesEXECUTIVE OFFICESFIFTEEN TWENTY-ONE SUTTER STREETSAN FRANCISCO, CALIFORNIA 94109(415) 563-6200A DIVISION OFCINERAMA THEATRES INC.OF CALIFORNIAAugust 22, 1977TO WHOM IT MAY CONCERN:This is to notify you that the Roxie Theatre will closeafter the night of September 6, 1977.It has become more economical to close the theatrethan to continue to operate it.Sincerely,/s/ R. BlumenfeldROBERT BLUMENFELDRB/mgRobert Blumenfeld took a copy of the letter to the RoxieTheatre and posted it on the bulletin board. He gave othercopies to the theatre manager and asked him to hand themto employees. Robert Blumenfeld testified that he also toldhis secretary to send conformed copies of the letter to theUnions. Though the posted notice and the notices given toemployees did not show that any conformed copies weresent, Respondent did produce its file copy which indicatedthat copies were sent to a number of people, includingWayne Hoffman of Projectionists Local 169. There was noindication that a copy was sent to Janitors Local 121. Rob-ert Grosso, president of Janitors Local 121 and WayneHoffman, business representative for Projectionists Local169, both testified that their unions did not receive anynotice from Robert Blumenfeld and that they first foundout about the close when employees told them that a noticehad been posted. Robert Blumenfeld admittedly did nottake care of union matters for the Roxie Theatre. That wasthe function of Nathan Blumenfeld. Grosso and Hoffman,both of whom appeared to be credible witnesses, testifiedthat they did not hear from Robert Blumenfeld concerningtae close. In view of that testimony and RobertBlumenfeld's past practices with regard to leaving unionmatters to Nathan Blumenfeld, I do not credit his testi-mony that he sent copies of the notice to the Unions.The Roxie Theatre was closed on September 6, 1977. Allthe employees were discharged."6. The reopening of the Roxie TheatreThe Roxie Theatre was closed for about 3 weeks. OnSeptember 28, 1977, Allan Blumenfeld, the general partnerin the Roxie Partnership, reopened the theater with all newemployees and, according to Respondent, no union con-tracts. The new employees received less pay and benefitsthan had the employees before the close. Allan Blumenfeldhired Earl Gibbs as the theatre manager. Gibbs had beenl The Roxie Theatre payroll records show 13 names at that time, includ-ing a manager and assistant. BLUMENFELD THEATRES CIRCUIT213manager of the T & D Theatre. Gibbs hired a number ofemployees who had worked with him at the T & D Theatreand also hired new employees. None were members of theUnions. The three new projectionists were Odile Bolls,Donald Herren, and Gewn Hing. The new janitor was Pe-ter Sun.All the moveable equipment such as projectors and pop-corn machines in the Roxie Theatre belonged to Cinerama.Allan Blumenfeld used that equipment because in hiswords "nobody said I can't use it." The Roxie Partnershipdid not pay Cinerama for the use of that equipment. Ciner-ama continued to pay rent on the premises as its lease wasstill outstanding but the Roxie Partnership did not com-pensate Cinerama or offset the rent by revenues earnedfrom the use of the theater. BTC continued to pay theRoxie Partnership rent on behalf of Cinerama from theBTC Cinerama account. Allan Blumenfeld is authorized tosign those checks.BTC performs a number of services for the Roxie Part-nership. BTC performs all the bookkeeping and accountingservices for the Roxie Theatre. Gibbs sends in data to theBTC payroll department which issues checks. BTC pur-chases all supplies for the Roxie Theatre. Items such aspopcorn cups are purchased in bulk and the Roxie Theatreuses them even though they have the name "BlumenfeldTheatres" printed on them. BTC books movies for theRoxie Theatre through a BTC employee. Some of thebooking contracts identify the "exhibitor" as "BlumenfeldEnterprise" or "Blumenfeld Theatres as an agent for Ciner-ama Theatres of California Inc." Between September 28and December 31, 1977, the Roxie Partnership paid BTC$510 for administrative services. From January I throughMarch 31, 1978, the sum paid for administrative serviceswas $1,072. When Allan Blumenfeld reopened the theatrehe purchased from Cinerama certain supplies such as con-fectionaries that were on hand.7. The efforts of the Unions to deal with the reopenedtheatreOn August 22, 1977, Robert Blumenfeld posted the no-tice saying that the theatre would be closed after the nightof September 6, 1977. Shortly thereafter employees of theRoxie Theatre told the Unions of the notice. Both WayneHoffman, the business representative of Projectionists Lo-cal 169, and Robert Grosso, the president of Janitors Local121, placed telephone calls to Nathan Blumenfeld but wereunable to contact him. Hoffman placed several phone callsto Nathan Blumenfeld but Blumenfeld never returned thecalls.On September 25, 1978, 3 days before the theater re-opened, Hoffman, Grosso, and Projectionists Local 169President Howard Scheurer went to the Roxie Theatre andspoke to the new manager, Gibbs. They asked Gibbs whathis intentions were toward the theater and Gibbs repliedthat he was leasing the theater and was cleaning the placeup. Gibbs was asked about negotiating a contract and hereplied that he had no authority to sign a contract. Duringthe course of the discussion Gibbs said that he had backersbut he refused to answer questions concerning who theywere. When he was asked about manpower requirements,Gibbs said that he had brought some people from the T &D Theatre and that he would be hiring additional people.The union representatives again asked about the possibilityof a contract, and Gibbs said that he would talk to hisbackers and get back to them. Hoffman asked if Gibbswould put the union people back to work and Gibbs re-plied that he did not have the power to decide, would con-sult his superiors.'3The day before the theater reopened Grosso went backto the Roxie Theatre and again spoke to Gibbs. Grossoasked whether Gibbs had found out if his backers wantedunion personnel. Gibbs replied that he had spoken to hisbackers and that they did not want union help in the RoxieTheatre. Grosso said that they would picket and Gibbsanswered that perhaps that would bring his backers out.Hoffman also spoke to Gibbs. In a telephone conversa-tion Gibbs told Hoffman that he had spoken to his superi-ors and there was no way that he could use the Union'speople.On October 4, 1977, Hoffman wrote a letter to NathanBlumenfeld, Robert Blumenfeld, the Roxie Theatre. Blu-menfeld Theatres d/b/a Roxie Theatre and CineramaBlumenfeld d/b/a Roxie Theatre, all at the BlumenfeldBilding. The letter stated that the reopening of the RoxieTneatre without personnel covered by the collective-bar-gaining agreement was a violation of the contract. On Oc-tuber I 1, 1977, Grosso wrote a letter to the manager of theRoxie Theatre at that theater's address stating that thetheater had abrogated the provisions of the contract in vio-lation of Section 8(a)(1), (3), and (5) of the Act. Grossodemanded that the janitor who had formerly cleaned andserviced the theater be immediately rehired with backpay.In a further exchange of correspondence the attorney forRespondents in substance contended that Respondentshad no contractual obligations toward the Unions and thatthere was no basis for arbitration. The original charge inthe instant case was filed on December 5, 1977.D. Analysis and ConclusionsI. IntroductionThere was much testimony in this case concerning BTC,the Roxie Partnership, BE, and Cinerama. It appears thatboth Cinerama and BE are in the picture primarily forbackground purposes. BE neither owns nor operates anytheatres. The General Counsel stated in his brief that hedoes not seek a remedial order against BE. One of theRespondents named in the complaint is Blumenfeld Enter-prises, Division of Cinerama. Inc. There is no such entityand Blumenfeld Enterprises, is not a division of Cinerama.Cinerama, as a separate entity, is not named in the com-plaint. The General Counsel stated in his brief that Cinera-ma is not a necessary party to the proceeding as it had noemploying presence with respect to the Roxie Theatreapart from BTC. the Roxie Partnership or BE. The out-come of this case depends on findings with regard to thestatus and conduct of BTC and the Roxie Partnership.i II hce findlr are hbased oin i cmlrnp lte f he Itirmnon, f thl fm.n(;r,~', weld Schcurer ( ibh, h l no t Intlti'B L U M E N F.L T H A T E C I C I.1 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Roxie Partnership is the owner and lessor of theRoxie Theatre. BTC operated the Roxie Theatre before itsclose on September 6, 1977. The Roxie Partnership operat-ed the theatre when it reopened on September 28, 1977.BTC contends in substance that it managed the Roxie The-atre solely as an agent of Cinerama and that it (BTC) neverhad a bargaining relation of its own with the Unions con-cerning that theater. One threshold question is, therefore,whether BTC, independent of Cinerama, had a bargainingobligation toward the Unions.There is no allegation or proof that the Roxie Partner-ship individually meets the Board's jurisdictional stan-dards. Jurisdiction can be asserted over the Roxie Partner-ship in this case only if the Roxie Partnership is found tobe a single employer with BTC. If it is such a single em-ployer then BTC's obligation to bargain with the Unionsextends to the Roxie Partnership.'4The second thresholdquestion is, therefore, whether BTC and the Roxie Partner-ship constitute a single employer.2. The obligation of BTC to bargain with the UnionsNathan Blumenfeld was responsible for all the RoxieTheatre's labor relations until the theater closed on Sep-tember 6, 1977. He is a partner in BTC. He actively partici-pated in the negotiation of the successive contracts withProjectionists Local 169. He actively dealt with JanitorsLocal 121 with regard to contract enforcement matters.There was no attempt to hide the contractual relationships.They were listed as outstanding obligations on the RoxieTheatre lease as well as the basic agreement.Nathan Blumenfeld was the one who authorized the SanFrancisco Theatre Employers Association to represent theRoxie. He signed various documents in such a way as tobind Blumenfeld entities as well as Cinerama. The May 12,1972, authorization for the San Francisco Theatre Em-ployers Association to represent the Roxie Theatre wassigned by Nathan Blumenfeld on behalf of Blumenfeld En-terprises and Cinerama. The 1972 76 contract showed theemployer to be "Blumenfeld Theatres, Division of Cinera-ma, Inc. of California." There was no such entity and Blu-menfeld Theatres was not a division of Cinerama. The sep-arate contract with Projectionists Local 169, which wassigned on March 7, 1973, was executed by Nathan Blu-menfeld for the Roxie Theatre.Nathan Blumenfeld also actively participated in the ne-gotiation of the current contract with Projectionists Local169, which was effective from August 15, 1976, to Novem-ber 15, 1980.Nathan Blumenfeld handled all labor relations for theRoxie Theatre and that included matters relating to Jani-14 In certain cases different components of a single emploier In i hebargaining obligations that go t different and separate approprlate hbar-gaining units (Cf 4Appalahitan ( nttlrutrion. Inc.. l al, 235 NI RB 685(1978) Bran Infanit Wear (onipani. 235 NRB 1305 (1977): A 1 It/ cProtection, Inc., 233 N.RB 3 (1977) In the instant case the onls units wcare concerned with are projectionlists ad janitors at the Rosle I hea.tieWhen BTC handled labor relations at the Rxie Theatre. those were thebargaining units. When the Roic Parinership assumed the nlanaigeCntintfunction, the bargaining units remained he same even though the emplo\-ees were different.tors Local 121. The current contract is effective from Au-gust 15, 1976, until August 14, 1979. and in that contractthe Roxie Theatre is listed under the title "Blumenfeld."Cinerama's basic agreement with the Blumenfelds pro-vided that the booking company (BTC) was to employ allpersonnel necessary to manage and operate the theaters.That agreement was honored and, as Respondent admits,the Roxie Theatre was operated prior to its closing by cer-tain employees of BTC pursuant to the management con-tract with Cinerama.Until the close of the Roxie Theatre on September 6,1977, the projectionists and janitors were employees ofBTC. Those employees were covered by collective-bargain-ing agreements which are still in full force and effect. Na-than Blumenfeld actively participated in the negotiationsof some of those contracts. Until the close of the Roxie onSeptember 6, 1977, he dealt with those Unions and accept-ed and honored the validity of those contracts. His actionswere such as to lead the Unions to believe that they weredealing with BTC.'5Cinerama never had any collective-bargaining relationship with the Unions. Cinerama's inter-est was basically financial. The Roxie Partnership ownedthe theater and BTC managed it. Cinerama had an interesta, lessee which in effect gave it the right to collect certainmoneys. It had little further role. Though Robert Blumen-feld reported to Cinerama, he was housed at the Blumen-f-ld Building and he was required to report as well to BTC.Under all these circumstances I find that BTC had a bar-gaining relationship and an outstanding collective-bargain-ing contract with the Unions at the time the theater closedon September 6, 1977. I further find that BTC had an obli-gation under Section 8(a)(5) of the Act to bargain in goodfaith with the Unions.3. BTC and the Roxie Partnership as a single employera. The applicable lawIn Radio & Television Broadcast Technicians Local Union1264, IBEW v. Broadcast Service of Mobile, Inc., 380 U.S.255, 256 (1965), the Supreme Court held that in determin-ing whether enterprises constitute a single employer: "Thecontrolling criteria, set out and elaborated in Board deci-sions, are interrelation of operations, common manage-ment, centralized control of labor relations and commonownership." 6 Though the Board and the courts have notalways agreed on how to apply the standards enunciatedby the Supreme Court, the decision of the Court of Ap-peals for the District of Columbia in Local No. 627, Inter-national Union of Operating Engineers, A FL CIO SouthPrairie Construction Company and Peter Kiewit Sons' Co.] v.N.L.R.B., 518 F.2d 1040 (1967), appears to be controlling.In that case the court of appeals reversed the Decision ofthe Board in Peter Kiewit Sons' Co. and South Prairie Con-i Nalhan Blumenfeld testified: .. n all the sears we have been deal-ing with negotilatios and eertihing. Blumenfeld, Blumenfeld Theatre andBlunlfeld EInterprises has all been kind of one thing. We've known thepeople we deal with across the table ,n a friendls basis. Ithink the\ under-slotd I was negligent n the a I signed some of these contracts"See also SaA rcle 0o ,,rlhern (ahlortia. In, .1411 N.RB 765 (1963).enfd 332 .2d 9(02 (9th (r. 1964), cert denied 379 t S. 961 (1965). BLUMENFE~LD THEATRES CIRCUIT215struction Co.. 206 NLRB 562 (1973). Part of the circuitcourt's decision was affirmed by the United States Su-preme Court in South Prairie Construction Co. v. Local No.627, International Union of Operating Engineers, A FL CIO,425 U.S. 800 (1976). The Board had made two separatefindings. The first was that two entities did not constitute asingle employer and the second was that each entity had aseparate appropriate bargaining unit for collective-bargain-ing purposes. The court of appeals disagreed and foundboth a single employer and a single unit. On appeal theSupreme Court affirmed that part of the court of appeals'decision which found that the two entities were a singleemployer and reversed and remanded to the court of ap-peals that part of the decision which related to the unitquestion.17As the Supreme Court has affirmed the circuitCourt's decision with regard to the single employer. thelanguage of the circuit court is of particular importance.That circuit court held 518 F.2d at 1045-46]:Guidelines for "Single Employver" StatusIn Radio Union v. Broadcast Service of Mobile, Inc.,380 U.S. 255 ...(1965). the Supreme Court, in a percuriam opinion affirming a "single employer" holdingbelow, said:The controlling criteria, set out and elaborated inBoard decisions, are interrelation of operations,common management, centralized control of laborrelations and common ownership.The court cited several NLRB decisions including oneaffirmed in Sakrete of Northern California, Inc. v.NLRB, 332 F.2d 902 (9th Cir. 1964), cert. denied, 379U.S. 961 ...(1965). In Sakrete, the Ninth Circuitstated, at 907:even if the substantial evidence shows interrelation-ship of operations, centralized control of labor rela-tions, or common management only at the executiveor top level, we do not agree that this precludes ap-plication of the "single employer" concept.It pointed out that these three criteria "deal not withpower and authority, as such, but with its exercise,"and that such criteria, "on any level, are considera-tions in addition to the factor of common ownershipor financial control." Although the Supreme Court in Radio Union, supra,commented that the record in that case was more thanadequate to show that all of the four "controllingcriteria" were present, it does not appear that all fourcriteria must be present. In one of the NLRB casescited. Canton, Carp's, Inc., 125 N.L.R.B. 483 (1959).the Board observed that it had on several occasionsmade a finding of a single employer status in the ab-sence of a common labor relations policy. and even" On remand the Board Issued a Supplemenal Declsion reported .at 231NLRB 76 (1977) In which it noted thai he Supreme Court had affirmed thecircuit court's finding thai the two entitles were a single enmplo)er I hcBoard reconsidered the single-uimt questil and cncluded that. eenthough the entitles were a single emploser. seplrate units were appropriatewhen it had been affirmatively shown that each of twocorporations held to be a single employer establishedits own labor relations policy. In another of the NLRBcases cited, .I.P. Radio. Inc.. 128 N.L.R.B. 113(1960), the Board found that there was little or noemployee interchange: but 90 percent stock ownershipof the second corporation, the same officers and direc-tors, and centralized control of "general labor policy"and operations resulted in a "single employer" hold-ing. In still another cited NLRB case, Overton Mar-kets, Inc., 142 N.L.R.B. 615 (1963). the Board noted,at 619. that the circumstances were not "characteristicof the arm's length relationship found among uninte-grated companies.", Its conclusion that there was a"single employer" for purposes of the Act rested onconsideration of "all the circumstances" of the case.From the foregoing. we conclude that "single em-ployer" status, for purposes of the National Labor Re-lations Act. depends upon all the circumstances of thecase, that not all of the "controlling criteria" specifiedby the Cupreme Court need be present; that, in addi-tion to the criterion of common ownership or financialcontrol. the other criteria, whether or not they arepresent at the top level of management, are "control-ling" indicia of the actual exercise of the power ofcommon ownership or financial control: and that thestandard for evaluating such exercise of power iswhether, as a matter of substance, there is the "arm'slength relationship found among unintegrated compa-nies." In a later decision. L R B .14 e/ itlc -4 .A l niertin thrlih:etr ( '.443 F.2d 19. 21 (9th ('r. 1971). the Ninth Circuit. citing SAret., saidthai no) one of the four criteria is controllingt I he arm's length" test makes meaningful the Board's reference in(ito,. ( urp's. Inc., supra at 484. to "realities of commercial organiza-tion." It was applied hb thil court In .4-rIicr!an fed /, Tei.ssn i &Rad,, r s. .1. R ., 149 liS.App D.('. 272. 42 F d 8S7 (1972)"Petitioner relied hesiIs n % I R B Ral ,}a 7i, & IStch.1320 F 2d 77 6th (ir. 193) n which the ourt .id. at 81It requires a greater degree f credulit than is possessed h this('ouri tio accept the slew that lIhe subsidi.ars' operating officerscould inaugurate or establih a lahor policN thai did not meetlith the absolute appro al f he hoard of directors jof the parentcompan? ISo Iui. we are persuaded that South Prairie's president. hasing decidedor. .l least. recommended that South Prairie he actvlaled in Oklahoma.was not free agent to .alter South Pralrie's nnunimn policIn most cases the question of single employer ariseswhere two entities each have their own work force but arenonetheless interrelated. In the instant case, the RoxiePartnership had no work force until it reopened the RoxieTheatre on September 28. 1977. BTC claims that b thattime it had no employees at the Roxie Theatre. Thus. in-stead of dealing with parallel businesses, we are concernedhere with the continuation of a single business (the RoxieTheatre) involving identical bargaining units. If the situa-tion involved an arm's-length transaction between unrelat-ed entities, the principles of law relating to successorshipwould govern. However, where there is a close relation be-tween the entities it is appropriate to apply the law relatingto single employers.BLUMENFELD THEATRES CIRCUIT 215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDb. The interrelation of operationsThe Roxie Partnership owns the building in which theRoxie Theatre is located. After the theatre reopened onSeptember 28, 1977, the Roxie Partnership managed theRoxie Theatre. Before the close on September 6, 1977,BTC managed the theatre. Both before and after the closethe Roxie Partnership and BTC had many interrelations.BTC houses and supplies an office for Allan Blumenfeld,who is the managing partner of the Roxie Partnership aswell as a partner in BTC. BTC both before and after theclose performed all the administrative functions for theRoxie Theatre, including the processing of payroll checks.All bookkeeping and accounting functions were and areperformed at the BTC office. All purchasing was and isdone through BTC. BTC did and does the booking of mov-ies for the theatre. In this case the interrelations betweenthe Blumenfeld family cannot be separated from the inter-relation of operations. Allan Blumenfeld is the managingpartner of the Roxie Partnership, and in addition is a gen-eral partner in BTC. BTC managed the theatre until theclose and conducted all labor relations through its generalpartner, Nathan Blumenfeld, who is Allan's uncle. JosephBlumenfeld, who is Allan's father, makes the key decisionswithin BTC and is in overall charge of a number of Blu-menfeld holdings. Robert Blumenfeld, who allegedly wasan employee of Cinerama, was housed at the BlumenfeldBuilding and was required to report to BTC. Cinerama wasthe lessor of the theatre, but its role appears to be limited tothe financial one of collecting money on its investment. Byagreement with the Blumenfelds, Cinerama had neither anownership nor a management function in the operation ofthe theater. Cinerama never assumed any role with regardto labor relations. After Cinerama dropped out of the pic-ture and the Roxie Partnership reopened the theatre, BTCcontinued to pay rent to the Roxie Partnership from a Cin-erama account. The rent was paid without any offset forthe use of the leased property or the use of Cineramaequipment by the Roxie Partnership.c. Common managementAllan Blumenfeld is the only general partner in the Rox-ie Partnership. As such, he has the sole right to managepartnership affairs. Allan is also one of three general part-ners in BTC with a 23-3/4 percent interest. The other twopartners are Allan's father, Joseph, and his uncle, Nathan.Thus the management of both the Roxie Partnership andBTC is fully controlled by a closely knit family group. BTCis controlled and managed by managing partner JosephBlumenfeld, his brother, Nathan, and his son, Allan. TheRoxie Theatre is managed solely by Allan Blumenfeld,who sometimes functions as general partner of the RoxiePartnership and sometimes as a general partner in BTC.All of them maintain their offices at the Blumenfeld Build-ing.d. Centralized control of labor relationsBefore the close of the Roxie on September 6, 1977, Na-than Blumenfeld, a partner in BTC, handled all labor rela-tions matters for the Roxie Theatre and dealt with theUnions. After the reopening of the theatre on September28, 1977, Allan Blumenfeld, a general partner in both theRoxie Partnership and BTC, assumed that labor relationsrole. Allan Blumenfeld chose for that purpose to appear asthe general partner of the Roxie Partnership. However, atthe same time he was a partner in BTC. I am unconvincedthat Allan Blumenfeld can so easily shed his role as partnerin BTC and assume a completely independent role for theRoxie Partnership. As the managing partner of BTC, Jo-seph Blumenfeld makes decisions for the partnership thatare binding on his son, Allan. It is unrealistic to assumethat Joseph Blumenfeld and BTC have no input with re-gard to the labor relations and other actions of Allan Blu-menfeld when Allan assumes the role of general partner ofthe Roxie Partnership as distinguished from a partner inBTC. Under these circumstances, I find that there is cen-tralized control of labor relations.e. OwnershipMembers of the Blumenfeld family own all of BTC. Al-lan has a 23-3/4 percent interest in the share of profits,Nathan has a 23-3/4 percent interest and Joseph has a52-1/2 percent interest. The Blumenfeld family only has aminority interest in the Roxie Partnership. Allan Blumen-fld has a 5-2/3 percent interest and other close membersof his family have an additional 27-2/3 percent. Thepartnership's 66-2/3 percent is owned by four other indi-viduals who are not members of the Blumenfeld family.f. Other factorsBTC and the Roxie Partnership do not maintain anarm's-length relationship such as is found among uninte-grated companies. The Roxie Partnership did pay some ofthe costs of administration to BTC after the theater wasreopened but most of their relationship showed very closedealings. BTC furnished an office for Allan Blumenfeldwithout compensation, even though Allan Blumenfeld per-formed duties for the Roxie Partnership from that office.!ITC continued to pay rent to the Roxie Partnership fromits Cinerama account even though Cinerama could haveclaimed an offset against the rent for the use of its equip-ment and for the use of the theater building by the RoxiePartnership while Cinerama still had a leasehold interest init. BTC performed many services for the Roxie Partner-ship. In general the relationship appeared to be one of aclose family rather than one between independent compa-nies.Giving due weight to the interrelation of operations, thecommon management, the centralized control of labor re-lations, the partially common ownership, the lack of arm's-length relationship commonly found among unintegratedcompanies, and the close family connection, I find thatBTC and the Roxie Partnership were and are a single em-ployer for the purpose of collective bargaining. As foundabove, when the Roxie Theatre closed on September 6,1977. BTC had a duty to bargain in good faith with theUnions and was bound by the collective-bargaining con-tracts then in effect. The Roxie Partnership did not deal BLUMENFELD TEATRES CIRCUIT217with any different bargaining units. When it reopened thetheatre on September 28. 1977. the identical bargainingunits were present even though the employees were differ-ent. As a single employer with BTC. the Roxie Partnershiphad the same bargaining obligations as BTC. Like BTC.the Roxie Partnership had the obligation to bargain ingood faith with the Unions and to honor the outstandingcontracts. Cf. Appalachian Con.struction, Inc., 235 NLRB685.4. The 8(a)(5) and (3) allegationsAs found above, BTC and the Roxie Partnership consti-tuted a single employer and were bound by the currentcontracts with the Unions. Neither BTC nor the RoxiePartnership made the decision to close the theater. Thatwas done by Cinerama. There is insufficient evidence inthe record to establish that BTC or the Roxie Partnershipinfluenced that decision, even though Cinerama's role withregard to the theatre was extremely limited. Cinerama hadinvested money, had a leasehold interest, and was entitledto collect money from the operation of the theatre. Thoughit could not walk away from its leasehold obligations(which were limited to the payment of rent), it could anddid decide to discontinue its interest in the operation of thetheater. That decision resulted in the temporary closing ofthe theater. BTC and the Roxie Partnership, as a singleemployer, decided to reopen the theater. Thus the singleemployer which constituted both the ownership of thebuilding and the prior management of the theatre reopenedthe theater on September 28, with that part of the singleemployer which owned the theater assuming the manage-ment function. The hiatus in the theater's operation, whichlasted less than 4 weeks, was not sufficient to terminate thebargaining obligation that BTC and the Roxie Partnershiphad with the Unions, or to terminate the contracts. BTCand the Roxie Partnership took advantage of Cinerama'sdecision to walk away from the Roxie Theatre by repudiat-ing the collective-bargaining contracts in midterm, by re-fusing to honor the terms and conditions of the contracts,by withdrawing recognition from the Unions, and by mod-ifying the terms and conditions of employment of bargain-ing unit employees. By engaging in such conduct duringthe term of the contracts, BTC and the Roxie Partnershipviolated Section 8(a)(5) and () of the Act. Allied Chemical& Alkali Workers of North America, Local Union No. I v.Pittsburgh Plate Glass Co.. 404 U.S. 157, 185-186 (1971);J. D. Lunsford Plumbing, Healing and Air Conditioning,Inc., 237 NLRB 128 (1978); Appalachian Conrtruction, Inc..235 NLRB 685: Los Angeles Marine Hardware Co., a Divi-sion of Mission Marine Associates. Inc., et al., 235 NLRB720 (1978).Cinerama made the decision which resulted in the tem-porary closing of the theater. However, BTC and the RoxiePartnership had the obligation to notify the Unions aboutthe closing and to bargain concerning the effects of thatclosing on bargaining unit employees. Cf. Joseph Macaluso,Inc., d/b/a Lemon Tree, 231 NLRB 1168 (1977). Thoughthe employees were notified in advance of the closing, theUnions were not. When the employees informed theUnions of the situation, union representatives called Na-than Blumenfeld, who handled labor relations for BTC,but were unable to reach him. After the closing but beforethe reopening, union representatives spoke to Gibbs, thenew manager who had been hired by the Roxie Partner-ship. Gibbs told them that he had no authority and heconsistently refused to name the people who did have au-thority in the theater. The union representatives were notpermitted to open a meaningful dialog with regard to thetemporary close or the reemployment of the former em-ployees. The lack of bargaining cannot be attributed to theUnions' failure to insist on their rights. They attempted tocontact Nathan Blumenfeld. who did not make himselfavailable, and they did contact Gibbs, who engaged innothing but obfuscation. BTC and the Roxie Partnershipviolated Section 8(a)(5) and (I) of the Act by failing tonotify the Unions concerning the temporary close in opera-tions of the Roxie Theatre, and by refusing to bargain withthe Unions concerning the effects of that close and thesubsequent reopening on bargaining unit employees. Cf.Brockway Motor Trucks, Division of Mack Trucks, Inc., 230NLRB 1002 (1977).As found above, Cinerama and not BTC or the RoxiePartnership made the decision that resulted in the tempo-rary close of the theater. The discharge of the employees inthe two bargaining units flowed in part from that decision.However, as indicated above, BTC and the Roxie Partner-snip used that decision as a lever to separate themselvesfrom the Unions. They violated Section 8(a)(5) and (I) ofthe Act by repudiating their outstanding contracts andwithdrawing recognition from the Unions. The dischargeof all bargaining unit employees and their replacementwith nonunion employees can only be viewed as part of itsoverall strategy to dislodge the Unions from the theater. Bydischarging the bargaining unit employees on September 6.1977, when the theater temporarily closed and by refusingto reinstate them on September 28. when the theater re-opened, BTC and the Roxie Partnership violated Section8(a)(3) and (1) of the Act. Cf. Los Angeles Marine Hard-ware Co., supra,; Helrose Bindery, Inc., 240 NLRB 499(1973); Rushton & Mercier Woodworking Co.. Inc., 203NLRB 123 (1973), unpublished opinion. 86 LRRM 2151,'5 LC 10.384 (st Cir. 1974).I1 THF EFFECT OF THE UNFAIR I.ABOR PRACTICES UPONCOMMERCEThe activities of BTC and the Roxie Partnership setforth in section II, above. occurring in connection withtheir operations described in section I. above, have a close.intimate, and substantial relationship to trade. traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.' HE REMEDHaving found that BTC and the Roxie Partnership haveengaged in certain unfair labor practices, I recommendthat they be ordered to cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act.BLUMENFELD THEATRES IRCUIT 2? 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that on September 6, 1977, BTC and theRoxie Partnership discharged the projectionists and jani-tors then employed at the Roxie Theatre, in violation ofSection 8(a)(3) and (1) of the Act, I recommend that BTCand the Roxie Partnership be ordered to offer those em-ployees reinstatement and to make them whole for any lossof wages and other benefits resulting from their dischargeby payment to each of them of a sum of money equal tothe amount each normally would have earned as wagesand other benefits from the date of the discharges to thedate on which reinstatement is offered, less net earningsduring that period.Having found that BTC and the Roxie Partnership re-fused to honor the terms and conditions of the outstandingcontracts with the Unions and that said Employers em-ployed projectionists and janitors after the theatres re-opened on September 28, 1977 at less than the contractrates, I recommend that BTC and the Roxie Partnershipmake those individuals whole for any losses they may havesuffered by reason of said Employers' failure and refusal tohonor the collective-bargaining agreements, including allcontributions the Unions would have received in accor-dance with the agreements.'1All backpay and other moneys due shall be computed inthe manner set forth in F. W. Woolworth Company, 90NLRB 289 (1950), with interest thereon to be computed inthe manner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).'9In his closing argument, counsel for the Charging Partyargued that the Unions should be awarded attorneys' fees.I find that the defenses raised by Respondents in this caseare debatable rather than frivolous and that such a specialremedy is not warranted.20In view of the seriousness of the violations, I recommendthat BTC and the Roxie Partnership be ordered to ceaseand desist from in any manner interfering with, restrainingor coercing employees in the exercise of rights guaranteedto them in Section 7 of the Act.21It is recommended that BTC and the Roxie Partnershipbe ordered to preserve and, upon request, make availableto the Board or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due.It is further recommended that BTC and the Roxie Part-nership be ordered to recognize and bargain with theUnions as the exclusive collective-bargaining representa-tive of the employees in the appropriate bargaining units.CONCLUSIONS OF LAWI. BTC and the Roxie Partnership are a single employerwithin the meaning of Section 2(2) of the Act, engaged incommerce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.See Appalachian (onstructlion, Inc.. upraSee, generally. Isis Plumhing & Heating (Co, 138 NLRB 716 (1962)2( C. Tiidee Produiirs, Inc.. 194 NLRB 1234 1972). enfd as modified 502F.2d 349 (D.C .('r. 1974).2 IN.L.R B. v. Entoistle Mfg Co(. 120(1 2d 52. 536 (4th ir. 1941): B1-,Ion Pet SupplI. Inc.. 227 NlRB 1891 (1977)2. Projectionists Local 169 and Janitors Local 121 are,and each is, a labor organization within the meaning ofSection 2(5) of the Act.3. The following units are appropriate for the purposesof collective bargaining:(a) All projectionists employed by the employer-mem-bers of San Francisco Theatre Employers Association, ex-cluding all other employees including guards and supervis-ors as defined in the Act.(b) All janitorial employees employed by employer-members of East Bay Theatre Association, excluding allother employees including guards and supervisors as de-fined in the Act.4. (a) Projectionists Local 169 is the exclusive collec-tive-bargaining representative of the employees of BTCand the Roxie Partnership employed at the Roxie Theatrein the bargaining unit set forth in 3(a), above.(b) Janitors Local 121 is the exclusive collective-bar-gaining representative of the employees of BTC and theRoxie Partnership employed at the Roxie Theatre in thebargaining unit set forth in 3(b), above.5. At all times material herein BTC and the Roxie Part-nership have been and are now bound by collective-bar-gaining agreements with said Unions in the respective bar-gaining units set forth above.6. By repudiating said contracts in midterm, by refusingto honor the terms and conditions of said contracts, bywithdrawing recognition from said Unions, by unilaterallymodifying the terms and conditions of employment of bar-gaining unit employees during the term of those contracts,by failing to notify said Unions concerning the temporaryclosing and the reopening of the Roxie Theatre, and byrefusing to bargain with said Unions concerning the effectsof that closing and the subsequent reopening on bargainingunit employees, BTC and the Roxie Partnership violatedSection 8(a)(5) and (1) of the Act.7. By discharging the employees employed in the above-described bargaining units on September 6, 1977, when theRoxie Theatre temporarily closed and by refusing to rein-state said employees on September 28 when the Roxie The-atre reopened, BTC and the Roxie Partnership violatedsection 8(a)(3) and () of the Act.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 22The Respondents, Blumenfeld Theatres Circuit, a part-nership (also known as Blumenfeld Theatres, a partner-ship), and Roxie Oakland Theatre, a partnership, Oakland,-2 In the event nil exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations. be adopted b the Board and becomeits indigs. conclusions and Order, and all obhjectrlns thereto shall hedeemed waived or all purposes. BLUMENFELD THEATRES CIRCUIT219Calfornia, their officers, agents. successors. and assigns.shall:I. Cease and desist from:(a) Refusing to recognize and bargain with InternationalAlliance of Theatrical Stage Employees. Local 169. as theexclusive collective-bargaining representative of their em-ployees employed at the Roxie Oakland Theatre in the fol-lowing unit:All projectionists employed by the employer-membersof San Francisco Theatre Employers Association. ex-cluding all other employees including guards and sup-ervisors as defined in the Act.(b) Refusing to recognize and bargain with TheatricalJanitors Union, Local 121, Service Employees Internation-al Union, as the exclusive collective-bargaining representa-tive of their employees employed at the Roxie OaklandTheatre in the following unit:All janitorial employees employed by employer-mem-bers of East Bay Theatre Association, excluding allother employees including guards and supervisors asdefined in the Act.(c) Repudiating their outstanding collective-bargainingcontracts with those Unions, refusing to honor the termsand conditions of those contracts, withdrawing recognitionfrom said Unions, unilaterally modifying the terms andconditions of employment of employees in said bargainingunits during the term of those contracts. failing to notif\said Unions concerning the temporary closing and the re-opening of said theater, and refusing to bargain with saidUnions concerning the effects of such closing and the sub-sequent reopening on bargaining unit employees.(d) Discharging or otherwise discriminating against anNemployee in order to avoid their bargaining or contractualobligations with said Unions, or because of the unionmembership of that employee.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action to effectuate thepolicies of the Act:(a) Upon request. recognize and bargain collectivelywith International Alliance of Theatrical Stage Employees.Local 169, and Theatrical Janitors Union, Local 121. Ser-vice Employees International Union. as the exclusive bar-gaining representative of their employees employed at theRoxie Oakland Theatre in the respective bargaining unitsset forth above.(h) Honor and abide by their outstanding collective-bar-gaining contracts with said Ulnions.(c) Offer the employees in those bargaining units whowere discharged when the Roxie Oakland 'Theatre closedon September 6, 1977. immediate and full reinstatement oftheir former jobs or, if those jobs no longer exist. to sub-stantiall? equivalent positions. without prejudice to theirseniority or other rights and privileges, and make thoseemployees whole for their loss of earnings and other hene-fits in the manner set forth in the section of this Decisionentitled "The Remedy'."(d) Make the individuals who were hired in those bar-gaining units after the Roxie Oakland Theatre reopened onSeptember 28, 1977. whole for any losses they max havesuffered by reason of the failure and refusal hb said Em-ployers to honor the collective-bargaining agreements de-scribed above. including all contributions said Unionswould have received in accordance with those agreements.in the manner set forth in the section of this Decision enti-tled "The Remedy."(e) Preserve and. upon request. make available to theBoard or its agents. for examination and copying. all pa'-roll records. social security payment records, timecards.personnel records and reports, and all other records neces-sar? to analyze the amount of backpa' due.(f) Post at the Roxie Oakland Theatre copies of the at-tached notice marked "Appendix." 21 Copies of said notice.on forms provided bh the Regional Director for Region 32.after being duly signed by said Emploers. shall be postedby them immediately upon receipt thereof, and be main-tained by them for 60 consecutive days thereafter. in con-spicuous places. including all places where notices to em-plovees are customarily posted. Reasonable steps shall betaken by said Employers to insure that said notices are notaltered, defaced, or covered by an, other material.(g) Notify the Regional Director for Region 32, in srit-ing. within 20 days from the date of this Order, what stepstheN have taken to comply herewith.I1i tlh ei, il llhat Ilhis ()ricr C enforcd h .a jud Leni of a. t lliedStale ( urt f ppeals, the .lds n the lollhe re.ldll~ "Polcd h O)dcrof the Ntablth [ abor Relations Board" shall mvd "Psted Purxuanl io Julid lelt iof the Illcd States ( urt If Appeals Linforcini in ()rder f IhcN .t,,njl. I .lh r Rlaion. , Blrd'"BLUMENEELD THEATRES CIRCIT 219